DETAILED ACTION
	Claims 1-17 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 17 refers to claim 16 and claim 1 simultaneously and not in the alternative. Accordingly, the claim 17 has not been further treated on the merits.
Claim 1 is objected to because of the following informalities:  
Claim 1, line 1 and line 6, recites “small molecules” in the plural.  Dependent claim 12 recites “the small molecule” in the singular.  Claim 1 is interpreted as only requiring the production of one small molecule species wherein more than one molecule of such molecular species is produced.  Regardless, claim 1 and claim 12 should have singular/plural agreement regarding recitation of the term “small molecule.”
Appropriate correction is required.

Claim Interpretation
	MPEP 2113(I)-(II) provides the following guidance:
	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to 

	Claim 1 recites a method that uses “a non-enzymatic fraction of spent Trichoderma fermentation broth.”  The recited Trichoderma fermentation broth is not defined by having a specific chemical composition and is considered to be a product-by-process of a material that is produced by a process of fermenting an undefined broth with a Trichoderma fungus to produce a spent fermentation broth that is also not specifically chemically defined.
	The specification, para. [0032], states “In some embodiments, the spent Trichoderma broth or fraction, thereof, is formulated, e.g., for storage stability or ease of handling. Formulation components include, but are not limited to, glycerol, sorbitol, salts, polymers, preservatives and the like.”  As such, the applicant acting as their own lexicographer has explicitly defined “spent Trichoderma broth” as recited in the claims as including composition that have exogenous glycerol added thereto.
	The sole description in the working embodiments of the specification regarding the formulation or method of producing a spent Trichoderma fermentation broth is as follows:
	[0041] Trichoderma reesei strain Morph, described in PCT App. No. WO 05/001036, was used for all experiments. 
[0042] Trichoderma reesei whole spent broth contained (w/w) water (80-98%), and (%) at a pH of 4.5-5.0. 
[0043] Formulated Trichoderma reesei whole spent broth contained (w/w) water (33-45%), glycerol (47-53%) and sodium chloride (3-4%) at a pH of 4.5-5.0.
	Since the substrate (i.e. composition of the media) subjected to fermentation by Trichoderma reesei strain Morph is not described, the specification does not provide sufficient description or guidance to allow for an ordinarily skilled artisan at the time of filing to recreate or repeat the working examples of the specification using the same Trichoderma spent broth used in the specification.
	In Example 2 of the specification, it is stated that “Formulated Trichoderma reesei whole spent broth was added to shake-flask assays containing one of two different C. glutamicum strains to determine the effect on glutamic acid titer and reduce fermentation time.”  Specification, para. [0048].  As such, it formulated Trichoderma reesei” described in para. [0043] of the specification containing approximately 50% glycerol was used in all working embodiments described in the specification.
	The purpose of the above discussion is to illustrate the breadth of scope of a spent Trichoderma fermentation broth as recited in the claims and that due to the nature of how such a spent broth is described in the specification that such spent broth is not defined as having any particular chemical composition or requirements including that such spent broths are defined as including broths having exogenous materials added thereto including glycerol.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the following reasons.
MPEP 2173.05(q) provides:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	“It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b)  if the facts support both rejections.”  MPEP 2173.05(q)(I).
	The rejection of claim 16 under 35 U.S.C. 101 is incorporated herein by reference.  As set forth above, claim 16 recites a “use” that does not purport to claim a process, machine, manufacture, or composition of matter.  For the same reasons, it is unclear how the ordinarily skilled artisan at the time of filing may avoid infringement of claim 16 in view of claim 16 not have any positive limitation of a method or structural limitations of a machine, manufacture, or composition of matter.  As such, based upon the guidance of MPEP 2173.05(q)(I), the facts support a rejection under both 35 U.S.C. 101  and 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.

Independent claim 1 recites and requires “a non-enzymatic fraction of spent Trichoderma fermentation broth,” which is interpreted as requiring no significant enzymatic activity of any kind present.  Claim 6, depending from claim 1 through intervening claim 5, recites “wherein the non-enzymatic fraction of spent Trichoderma fermentation broth . . . additionally comprises the recombinant enzyme.”  Recitation of “non-enzymatic” in claim 1 is a negative limitation that states what is not present rather than what is positively present and is a limitation required by all embodiments of claim 1.  The later recitation in dependent claim 6 that “wherein the non-enzymatic fraction of spent Trichoderma fermentation broth . . . additionally comprises the recombinant enzyme” requires the omission of the required negative limitation of claim 1 that the fraction of spent Trichoderma fermentation broth be non-enzymatic as recited, particularly since as recited in claim 5 that the recombinant enzyme is produced by the Trichoderma.  For this reason, claim 6 fails the test for proper dependency since claim 6 omits the required structure of claim 1 that the spent Trichoderma fermentation broth be non-enzymatic.  It is noted that upon denaturing of an enzyme with heat or otherwise to destroy its activity, the enzyme is no longer present since an enzyme requires enzymatic activity.
Regarding claim 15, claim 15 is a product that depends from the method of claim 1.  As set forth in MPEP 2113 “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
“The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it further if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.” MPEP 608.01(n)(III).
Here, claim 15 recites a product recites a small molecule that the specification sates includes glutamic acid and lysine produced by the process of claim 1.  However, the structure of glutamic acid and lysine is the same regardless of the process through which it is made such that the product recited in claim 15 can be made by process other than those recited in claim 1; for example, by a method of culturing Corynebacterium in a media that does not include a non-enzymatic fraction of spent Trichoderma fermentation both.  For this reason, practice and infringement of claim 15 does not require any of the method features of claim 1 actually be formed.  Since claim 1 recites a method of making a specified product and further dependent claim 15 recites the product that can be made by a method other than that recited in the base method claim 1, claim 15 does not include the limitations of base claim 1 and is therefore not a proper dependent claims as set forth in MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).

“[I]ssues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.”  MPEP 2163(I)(A).
Scope of claims
The above Claim Interpretation is incorporated herein by reference.  Claim 1 recites a genus of non-enzymatic fraction of spent Trichoderma fermentation broth having the scope discussed above.  Such genus of spent Trichoderma fermentation is required to have the property of increasing the amount of a genus of any small molecule(s) when included in a submerged culture compared to another otherwise identical submerged culture not including the spent broth as recited in claim 1.  None of the pending claims including claim 13 is limited to the small molecule being glutamic acid.  The specification, para. [0015], defines “small molecule” as any molecule less than 900 Da.  Further, the recited Corynebacterium can be any specific species of Corynebacterium.
Guidance and disclosure of the specification and analysis
The working examples of the specification demonstrate various experiments showing an effect of a spent fermentation broth as recited to increase the production of glutamic acid and lysine as a small molecule from culturing of C. glutamicum.  An increase in production of any other further small molecule including other amino acids (e.g. tryptophan) is not demonstrated in the specification by means of working example.  
The specification does not identify a mechanism through which increase in lysine or glutamic acid is achieved by addition of the spent fermentation broth as employed by the working examples of the specification.  The specification, para. [0059], states “To determine when the non-enzymatic components that increase production of glutamate by Corynebacterium appear in the spent Trichoderma broth, a time course experiment involving a Trichoderma culture was performed.” However, these “non-enzymatic components” themselves are not identified.
A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a). 
Here, the ability of addition of a spent Trichoderma broth to increase the production of a general genus of any small molecule or amino acid that is much broader in scope than lysine or glutamic acid is necessarily unpredictable.  As discussed, the specification does not identify the non-enzymatic component in the broth responsible for the increase of lysine and glutamic acid production reported in the working examples.  
The causative component can be something specific for stimulating lysine or glutamate production specifically such as a compound that may affect regulation of those genes but would not cause an increased production of other small molecules or even other amino acids.  For example, Lubitz et al. (Ciprofloxacin triggered glutamate production by Corynebacterium glutamicum, BMC Microbiol. 16 (2016): 235), abstract, reports that exposure of C. glutamicum to ciprofloxacin (an antibiotic) causes glutamate production to sharply increase where “Recombinant C. glutamicum strains overproducing lysine, arginine, ornithine, and putrescine, respectively, secreted glutamate instead of the desired amino but not other amino acids.  It is noted that fungi are known to produce antibacterial compounds (e.g. penicillin).  As such, it is necessarily unpredictable what other small molecules, if any, that the unknown causative component of spent Trichoderma fermentation broth may stimulate.  
For these reasons, the evidence indicates that ordinary artisan cannot predict the operability of the method of claim 1 to increase the production of small molecules and amino acids other than lysine and glutamic acid, since as demonstrated by Lubitz et al., compounds that stimulate product production by C. glutamicum can enhance production of some amino acids but suppress the production of others.  As such, the specification does not provide adequate written description for a method of increasing production of a generic genus of any small molecule or amino acid as recited in the rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donohue et al. (U.S. 6,830,903 B1).
O’Donohue et al., in the claims, teach:
1. A method of producing L-amino acids selected from the group consisting of L-lysine, L-threonine and L-isoleucine, comprising:
culturing an altered Corynebacterium glutamicum cell having a decreased amount of phosphoglucose isomerase enzymatic activity as compared to an unaltered Corynebacterium glutamicum 
The rejection of claim 15 under 35 U.S.C. 112(d) stated above are incorporated herein by reference.  As stated above, claim 15 does not require the performance of any of the method steps of claim 1.  Lysine (i.e. a small molecule) produced from C. glutamicum by the process of claim 1 of O’Donohue et al. is structurally the same as lysine produced by the method of claim 1.  As such, claim 15 is anticipated by O’Donohue et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donohue et al. (U.S. 6,830,903 B1) further in view of Abo-State et al. (Bioethanol Production from Rice et al. (Improving the stability of glutamate fermentation by Corynebacterium glutamicum via supplementing sorbitol or glycerol, Bioresources Bioprocessing 2 (2015): 9).
O’Donohue et al., in the claims, teach:
1. A method of producing L-amino acids selected from the group consisting of L-lysine, L-threonine and L-isoleucine, comprising:
culturing an altered Corynebacterium glutamicum cell having a decreased amount of phosphoglucose isomerase enzymatic activity as compared to an unaltered Corynebacterium glutamicum cell wherein said L-amino acid yields from said altered Corynebacterium glutamicum cell are from about 1% to about 25% greater than yields from an unaltered Corynebacterium glutamicum cell, wherein said Corynebacterium glutamicum cell has a disrupted pgi gene.
O’Donohue et al. directly teach in regards to the culturing of C. glutamicum that “Cultivation of the inventive microorganism strain can be accomplished using any of the submerged fermentation techniques known to those skilled in the art” such that O’Donohue et al. directly teach that the culturing recited in claim 1 of O’Donohue et al. be done as a submerged culture to produce a small molecule including lysine. O’Donohue et al., col. 4, ln. 18-21.
Further, “The medium used herein can be solid or liquid, synthetic (i.e. man-made) or natural, and contains sufficient nutrients for the cultivation of the altered bacterial cell of the present invention. Preferably, the medium employed is a liquid medium, more preferably a synthetic liquid medium. The natural or synthetic culture media used in the above and below described embodiments of the invention also contain a nitrogen source, suitable inorganic salts, and, as appropriate, various trace nutrients, growth factors and the like suitable for cultivation of the altered bacterial cell, and can also contain at least one supplementary carbon source. The amount of each of these additional ingredients to be employed is preferably selected to maximize amino acid production. Such amounts can be determined empirically by one skilled in the art according to the various methods and techniques known in the art. Illustrative examples of suitable supplemental carbon sources include, but are not limited to: other carbohydrates, such as glucose, fructose, sucrose, starch or starch hydrolysate, cellulose hydrolysate and molasses; et al., col. 3, ln. 35-58.
	As such, O’Donohue et al. directly suggest that a “cellulose hydrolysate” be added to the medium employed for culturing C. glutamicum. 
However, O’Donohue et al. do not teach adding to such medium a non-enzymatic fraction of spent Trichoderma fermentation broth as recited in claim 1.
Abo-State et al., abstract, teach the microbial hydrolysis of rice straw with Trichoderma viride F94 to produce a rice straw hydrolysate (i.e. a cellulose hydrolysate) containing fermentable sugars for bioethanol product by subsequent addition of such hydrolysate to a culture of Saccharomyces cerevisiae. “The aim of this study is to examine different physical and enzymatic pretreatments of rice straw and the
ability of isolated fungal strains to form fermentable sugars by secreting different cellulases through solid state fermentation process.” Abo-State et al., bridging pages 20-21.
	Abo-State et al. teach the production of a straw/cellulose hydrolysate containing fermentable sugars by pretreatment of rice straw (e.g. milling, autoclaving, gamma irradiation) wherein “Ten gram from chipped, grinded and autoclaved pretreated rice straw was inoculated with 2.0 ml spore suspension
from each pre-isolated fungal strains. The inoculated flasks were incubated statically at 30˚C for 7 d” (i.e. at least 29 hours). Abo-State et al., section 2.5.2.  Such fungal strains include strain Trichoderma viride F94 as stated in the abstract of Abo-State et al.  The produced hydrolysate is prepared for addition to a fermentation culture for bioethanol production as follows: “The production medium was formulated according to Yu and Zhang [26], where peptone (10.0 g/L), KH2PO4 (2.0 g/L), MgSO4·7H2O (1.0 g/L) were added to the hydrolysate obtained from most promising fungal isolates through solid state fermentation process and then sterilized by autoclaving at 121˚C for 20 min. The medium
was inoculated with 10% (V/V) with pre-selected yeast isolates.” Abe-State et al., section 2.6.
	Claim 3 directly recites that the non-enzymatic fraction of spent broth is produced by heat treating a whole or fractionated spent Trichoderma fermentation broth.  Here, autoclave treatment at 121[Symbol font/0xB0]C is a heat treatment that would be expected to inactivate all enzymes present in the hydrolysate taught by Abo-State et al.  As such, the autoclaved media containing hydrolysate produced by solid state fermentation of Trichoderma viride F94 is a non-enzymatic fraction of spent Trichoderma fermentation broth as recited in the claims.  As discussed above, the specification defines such a spent fermentation broth as including compositions with exogenously added materials which includes other media components (e.g. peptone, salts, glycerol, etc.)  
Further, recitation in claim 1 of “adding to a submerged Corynebacterium culture a non-enzymatic fraction of spent Trichoderma fermentation broth” is interpreted as any step of bringing the culture and the spent Trichoderma fermentation broth together regardless of whether 1) the Corynebacterium is inoculated into a media containing the spent Trichoderma fermentation broth, or 2) a media already inoculated with Corynebacterium has the spent Trichoderma fermentation broth added thereto.  Here, Abo-State et al. counsel that a media containing or being a non-enzymatic fraction of spent Trichoderma fermentation broth be inoculated with an organism for fermentation of the fermentable sugars present therein.
Further, Cao et al., teach that “Corynebacterium glutamicum is widely used in glutamate fermentation. The fermentation feature of the strain varies sometimes. These variations may lead to the reduction in the ability of the strain to resist environmental changes and to synthesize glutamate, resulting in abnormal glutamate fermentations.” “The abnormal fermentation performance was improved when glucose was co-fed with sorbitol/glycerol at a weight ratio of 5:1 or adding 10 to 15 g/L of sorbitol/glycerol in the initial medium. Under these conditions, glutamate synthesis continued after substrate (s) feeding and final glutamate concentration was restored to normal levels.” Cao et al., abstract.
O’Donohue et al. do not teach adding to a medium for submerged culturing of C. glutamicum a non-enzymatic fraction of spent Trichoderma fermentation broth as recited in claim 1.
As discussed, O’Donohue et al. directly motivate, teach and suggest the addition of a cellulose lysate to the media for culturing of C. glutamicum for producing lysine and other amino acids.  That is, O’Donohue et al. teach that C. glutamicum can ferment sugars present in a cellulose hydrolysate to utilize the same as a carbon and energy source to produce amino acids.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to add any cellulose hydrolysate taught in the prior art to advantageously contain fermentable sugars to the culturing of C. glutamicum as taught by et al., including the rice straw hydrolysate produced by fermentation of Trichoderma viride taught by Abo-State et al., since O’Donohue et al. directly teach that it is appropriate to add a cellulose hydrolysate.  Although, Abo-State et al. teach the application of such hydrolysate to bioethanol production, such hydrolysate contains fermentable sugars that can be fermented by any appropriate microorganism to make any appropriate product.  Still further, since O’Donohue et al. teach that C. glutamicum can utilizes the sugar present in cellulose hydrolysate to support the growth and metabolism of C. glutamicum, the ordinarily skilled artisan at the time of filing would have been motivated to add a cellulose hydrolysate including the rice straw hydrolysate produced by fermentation of Trichoderma viride taught by Abo-State et al., to the cultures of C. glutamicum containing glucose and glycerol for the production of glutamic acid as taught by Cao et al. to obtain the advantage of providing cost effective fermentable sugars that can be metabolized by C. glutamicum.  “Lignocellulosic materials represent a promising option as a feedstock for . . . their low cost.” Abo-State et al., page 20.
That is, O’Donohue et al. teach that submerged culture including the use of media containing a cellulose hydrolysate is an appropriate methodology for culturing of C. glutamicum to produce amino acids that would apply to culturing of C. glutamicum producing glutamic acid taught by Cao et al. as well.  As far as Cao et al., page 3, left column, teach fed-batch fermentation wherein “Dissolved oxygen (DO) was controlled at 20% of air saturation by manually adjusting agitation rate,” Cao et al. teach a submerged broth or media as so far as a submerged culture has a well-understood meaning in the art of an aerated culture with agitation. See Specification, para. [0011].  Further, Cao et al. teach that additional to glycerol to a culture media prevents abnormal fermentation performance for glutamate production that would also be expected to prevent abnormal fermentation performance for production of other amino acids as well such as lysine.
As discussed, the specification defines a spent Trichoderma fermentation broth as encompassing materials including exogenous materials including glycerol.  MPEP 2144.04(IV)(C) provides the following guidance:
C.    Changes in Sequence of Adding Ingredients 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps Selection of any order of mixing ingredients is prima facie obvious.).

	Since MPEP 2144.04(IV)(C) provides that “Selection of any order of mixing ingredients is prima facie obvious, in adding the rice straw hydrolysate to a media to formulate a media containing inter alia glucose and glycerol, it would be prima facie obvious to formulate the needed amount of glycerol (i.e. 10 to 15 g/L glycerol in the culture media) in the rice straw hydrolysate taught by Abo-State et al. prior to addition to a culture for culturing C. glutamicum.  Upon addition of a rice straw hydrolysate produce by fermentation by Trichoderma viride further containing glycerol to the culture broth/media taught by Cao et al. and further addition of C. glutamicum for production of glutamic acid, the following method is practiced:
	A method for improving the production of small molecules in submerged Corynebacterium culture comprising adding to a submerged Corynebacterium culture a non-enzymatic fraction of spent Trichoderma fermentation broth [i.e. wheat straw hydrolysate subjected to autoclaving at 121[Symbol font/0xB0]C as to have all enzyme activity inactivated], wherein the Corynebacterium grown in the presence of the non-enzymatic fraction of spent Trichoderma fermentation broth produce an increased amount of small molecules compared to Corynebacterium grown in an otherwise identical submerged culture in the absence of the non-enzymatic fraction of spent Trichoderma fermentation broth, wherein the increase in small molecule production is not due to enzymatic activity in the spent Trichoderma fermentation broth. 
	Particularly regarding recitation of “wherein the Corynebacterium grown in the presence of the non-enzymatic fraction of spent Trichoderma fermentation broth produce an increased amount of small molecules compared to Corynebacterium grown in an otherwise identical submerged culture in the absence of the non-enzymatic fraction of spent Trichoderma fermentation broth, wherein the increase in small molecule production is not due to enzymatic activity in the spent Trichoderma fermentation broth,” as discussed, Cao et al. expressly teach that glycerol included in the culture broth/media improves production of glutamic acid.  In particular, Fig. 5(b) and related text of Cao et al. show a significantly increased in production of glutamic acid with glycerol present as compared to no glycerol present.  Since as discussed, glycerol can be considered to be part of the spent Trichoderma fermentation broth as defined by the specification, the culture with no glycerol present can be considered to be “an otherwise identical submerged culture in the absence of the non-enzymatic fraction of spent Trichoderma Trichoderma fermentation broth wherein such broth is necessarily “non-enzymatic” or a result of increased cell mass in the culture since Cao et al. explain that glycerol improves “the ability of the strain to resist environmental changes and to synthesize glutamate” as the causative mechanism of increased glutamate production.  The ordinarily skilled artisan at the time of filing would have expected that the addition of an autoclaved rice straw hydrolysate (i.e. non-enzymatic fraction of spent Trichoderma fermentation broth) will not remove the benefit of glycerol addition for improving or increasing glutamate production as taught by Cao et al.
In the alternative, at the time of filing the ordinarily skilled artisan at the time of filing would have been motivated to add the hydrolysate or non-enzymatic fraction of spent Trichoderma fermentation broth taught by Abo-State et al. to the Corynebacterium cultures taught by O’Donohue et al. for the production of lysine.  As discussed, O’Donohue et al. teach “The natural or synthetic culture media used in the above and below described embodiments of the invention also contain a nitrogen source, suitable inorganic salts, and, as appropriate, various trace nutrients, growth factors and the like suitable for cultivation of the altered bacterial cell, and can also contain at least one supplementary carbon source” including cellulose hydrolysate as such supplemental carbon source.  O’Donohue et al., col. 3, ln. 35-58.  O’Donohue et al. teach that a cellulose hydrolysate can be the only carbohydrate carbon source present, although it is understood that proteins and amino acids can serve as a carbon source and a nitrogen source for the cultivation of many bacteria.  O’Donohue et al., col. 20, Tables A and C, teach production of lysine in a media containing 6% glucose.  However, O’Donohue et al. directly suggest that glucose can be replaced with a supplemental carbon source that is a cellulose hydrolysate wherein the ordinarily skilled artisan at the time of filing would have been motivated to do so since O’Donohue et al. suggest the same and Abo-State et al. teach that cellulose hydrolysates (e.g. rice straw hydrolysate) are inexpensive sources of fermentable carbohydrates.  As discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to utilize any appropriate cellulose hydrolysate taught in the art to contain fermentable sugars including the hydrolysates of Abo-State et al. that are also a non-enzymatic fraction of spent Trichoderma fermentation broth.  Again, O’Donohue et al. directly teach the use of submerged culture as discussed above.
Trichoderma fermentation broth produce an increased amount of small molecules compared to Corynebacterium grown in an otherwise identical submerged culture in the absence of the non-enzymatic fraction of spent Trichoderma fermentation broth, wherein the increase in small molecule production is not due to enzymatic activity in the spent Trichoderma fermentation broth,” when the supplemental carbon source in the media taught in Table C of O’Donohue et al. is switched from glucose to the Trichoderma hydrolysate of Abo-State et al., the corresponding “otherwise identical submerged culture” would lack 50 g/L of sucrose as an available carbon source.  It is readily apparent that such a culture lacking 50 g/L glucose and the hydrolysate of Abo-State et al. will produce less lysine than the culture containing additional fermentable sugar from the Trichoderma hydrolysate of Abo-State et al. since it is understood that Corynebacterium cells convert the carbon sources in the culture media to lysine.  As such, when significantly less carbon source is present, less lysine production is expected.  As discussed above, the claims (and specification) do not contain any particular limitations regarding the composition of the recited spent Trichoderma fermentation broth.  Further, an increase in lysine production due to increased availability of fermentable sugar is not the result of increased cell mass but rather an increase in the amount of carbon source present that can be converted into lysine.
	Further, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).”  Here, as discussed, the prior art of O’Donohue et al. and Abo-State et al. motivate the addition of a heat/autoclaved sterilized hydrolysate containing sugars that is a non-enzymatic fraction of spent Trichoderma fermentation broth to a culture of C. glutamicum and other microorganisms (e.g. yeast) to serve as a carbon source for production of products producible by such microorganism (e.g. amino acids, ethanol).  The presence of any additional compounds that may or can be present is such a hydrolysate or spent fermentation broth and any benefit that the same may provide to increased product formation by C. glutamicum  naturally flows from following this suggestion of the prior art, which cannot be the basis for patentability when the differences would otherwise be obvious.  
Corynebacterium grown in the presence of the non-enzymatic fraction of spent Trichoderma fermentation broth produce an increased amount of small molecules.”  This “wherein” clause is the expression of the intended result of a process step positively recited, and therefore is not given patentable weight.
	Regarding claims 5, 7, 8 and 11, as discussed above, the recited non-enzymatic fraction of Trichoderma fermentation broth is interpreted as a product-by-process.  Claims 5, 7 and 8 do not have a broadest reasonable interpretation as requiring the performance of an active step of a method of performing a Trichoderma fermentation that produces a recombinant enzyme.  Rather, claims 5, 7 and 8 are interpreted as reciting a process through which the spent broth used in the method is produced as a product-by-process as explained above.  Since Abo-State et al. teach autoclaving a produced rice straw hydrolysate that is the spent broth of a Trichoderma fermentation that removes enzymatic activity including any recombinant enzymatic activity by autoclaving such spent broth/hydrolysate, no structural or compositional difference between the rice straw hydrolysate taught by Abo-State et al. and any spent fermentation broth produced as a by-product of a fermentation that produces a recombinant carbohydrate processing enzyme is ascertainable.  Again, the non-enzymatic fraction of spent Trichoderma fermentation by definition lacks enzymatic activity and includes compositions wherein all enzymatic activity has been removed by denaturing any enzymes present due to autoclaving at 121[Symbol font/0xB0]C.  Further, there is no structural difference between a recombinant enzyme and an enzyme natively produced by a Trichoderma species.  Regarding claim 11, if no recombinant protein or protein of interest is produced as in the teachings of Abo-State et al., then the spent fermentation broth or hydrolysate is harvested prior to the expression of a protein of interest in the both wherein such expression does not occur.  Further, there is no ascertainable structural difference between a rice straw hydrolysate produced by a Trichoderma species capable of expressing a protein of interest harvested before such protein of interest is expressed and a hydrolysate produced by a Trichoderma species not capable of expressing a protein of interest since in either case the protein of interest does not enter the produced hydrolysate (i.e. spent broth).
et al. teach the necessity of inoculating C. glutamicum into a culture.  Cao et al., page 3, left column (Method #2) indicates inoculation into a complete medium containing all components except for the C. glutamicum.  However, any changing in the sequence of adding ingredients including addition of rice straw hydrolysate containing glycerol (i.e. spent fermentation broth) at the time of inoculation of C. glutamicum is prima facie obvious in the absence of new or unexpected results.
	Regarding claim 4, as discussed, a rice straw hydrolysate that is a spent Trichoderma fermentation broth contains as part of the whole spent broth the various cellulase enzymes secreted by Trichoderma.  As far as Cao et al. teach autoclaving such spent broth/hydrolysate that removes enzymatic activity by causing the denaturing of protein due to application of heat, the resulting autoclaved spent broth/hydrolysate is within the broadest reasonable interpretation of a “component” of whole spent Trichoderma fermentation broth or hydrolysate that is less than the whole broth or hydrolysate prior to autoclaving. 

Claims 1-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donohue et al., Abo-State et al. and Cao et al. as applied to claims 1, 3-5 and 7-16 above, and further in view of Jorgensen et al. (Enzyme recycling in lignocellulosic biorefineries, Biofuels, Bioproducts & Biorefining 11 (2017): 150-67).
Jorgensen et al., abstract, teach that “Enzyme recycling increases the catalytic productivity of the enzymes by reusing them for several batches of hydrolysis, and thereby reduces the overall cost associated with the hydrolysis” of linocellulosic biomass.  As discussed above, Abo-Sate et al. teach the fermentation of rice straw (a linocellulosic biomass) with fungal species including Trichoderma that produces various cellulases that catalyze hydrolysis to produce a hydrolysate containing fermentable sugars.  Jorgensen et al. teach that these cellulases/enzymes themselves are a valuable product and should ideally be recovered from for reuse.  Jorgensen et al. teach that the primary methods for recovering enzymes from hydrolysis of lignocellulose is “employing membrane filtration” or “by using et al., page 156, right column.  Fig. 1 of Jorgensen et al. shows that a proper point for recovering enzymes for recycling is after hydrolysis.  
As such, at the time of filing the ordinarily skilled artisan would have been motivated to recover enzymes present in the rice straw hydrolysate produced by Trichoderma fermentation (i.e. spent fermentation broth) as taught by Abo-State et al. by membrane filtration since Jorgensen et al. teach that recovery of enzymes used or produced by hydrolysis of lignocellulose material is desirable since such enzymes are a valuable product.  The ordinarily skilled artisan at the time of filing would have readily understood that such recovery of enzymes/cellulases should be done prior to any autoclave treatment as taught by Abo-State et al. that would inactivate and denature the enzymes.  Further, it is noted that a rice straw hydrolysate produced by Trichoderma fermentation (i.e. spent fermentation broth) as taught by Abo-State et al. subjected to membrane filtration is a further a component of a spent Trichoderma fermentation both as recited in claim 4.  It is noted that any portion of the hydrolysate of Abo-State et al. is either a whole or fractionated spent Trichoderma fermentation broth.

Claims 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donohue et al., Abo-State et al., and Cao et al. as applied to claims 1, 3-5 and 7-16 above, and further in view of Huang et al. (WO 2010/096673 A1), and Shibata et al. (A novel GH10 xylanase from Penicillium sp. accelerates saccharification of alkaline‑pretreated bagasse by an enzyme from recombinant Trichoderma reesei expressing Aspergillus β‑glucosidase, Biotechnol. Biofuels 10 (Nov. 2017): 278).
Regarding claim 6, as discussed above, claim 6 is not considered to properly depend from claim 1.  As discussed, Abo-State et al. discuss sterilization of the described rice straw hydrolysate (i.e. spent fermentation broth) by autoclaving.  However, other methods of sterilization or killing fungal cells are known in the prior art.  Huang et al., para. [14], teach “methods can be used to inactivate fungal cells, for example filamentous fungal cells. In specific embodiments, the filamentous fungal cells are from the genera Trichoderma, Aspergillus, Penicillium, Humicola, Chrysosporium, or Neurospora.”  “The fermentation broths used in the methods, formulations and compositions of the disclosure typically contain at one or more proteins secreted by the cells. At least one of said one or more proteins can be expressed recombinantly and/or is an enzyme, for example an exoglucanase, an endoglucanase, a et al., para. [37]. “The invention provides methods for killing cells in a culture medium, thereby producing a cell-killed whole broth. In some embodiments, the method includes contacting the cells with a combination of a first organic acid having 1 to 5 carbon atoms, at a concentration of about 0.2% to about 1% by weight, and a second organic acid having 6 or more carbon atoms, at a concentration of about 0.04% to about a 0.3% by weight.” Huang et al., para. [68]. “The present disclosure addresses the need to inactivate the cells in a manner that does not substantially interfere with the activity of the proteins, e.g., enzymes.” Huang et al., para. [05].
The purpose of the autoclaving step taught by Abo-State et al. is to sterilize the media and not specifically to inactivate enzymes, although autoclaving accomplishes inactivation of enzymes.  That is, Abo-State et al. do not teach a necessity of inactivation of enzymes but only for killing the fungal cells present prior to utilization of the hydrolysate/spent broth for culturing another microorganism.  Huang et al. directly teach that it is beneficial to kill fungal cells, including Trichoderma, through treatment with organic acids as taught by Huang et al.  As such, as an alternative to autoclaving, the ordinary skilled artisan at the time of filing would have been motivated to inactivate Trichoderma fungal cells in the hydrolysates of Abo-State et al. using the methods of Huang et al. which does not result in the inactivation of enzymes.  One having ordinary skill in the art would have been motivated to make this substitution since Huang et al. expressly teach that the methods taught therein are particularly advantageous for producing hydrolysates (i.e. spent Trichoderma fermentation broth) for growing other microorganisms as described in Example 2 of Huang et al. such that the ordinarily skilled artisan at the time of filing would have recognized that the organic acid treatments of Huang et al. is an alternative to sterilization due to autoclaving that can benefit the resulting hydrolysate for culturing of other microorganisms.  
Regarding recitation of the presence of a recombinant enzyme in claim 6 or a fermentation that produces a recombinant enzyme as recited in claim 5, as taught by Shibata et al., abstract, it is known in the art to produce recombinant Trichoderma reesei to express additional enzymes that assists in saccharification of lignocellulosic biomass (i.e. producing a hydrolysate containing fermentable sugars).  In particular, Shibata et al., abstract, teach the expression of a recombinant a specific GH10 xylanase that assists in biomass saccharification in a recombinant T. reesei host.  Since the T. reesei strain taught by et al. is known to have biomass saccharification ability that is improved, at the time of filing the ordinary skill artisan would have been motivated to utilize the recombinant T. reesei taught by Shibata et al. in replacement of any of the fungal strains taught by Abo-State et al. with an expectation of success in producing a hydrolysate from rice straw.  Abo-State et al. teach the use of several fungal strains such that Abo-State et al. do not teach that a specific fungal strain is critical.  As far as Shibata et al. teach a recombinant T. reesei strain producing a recombinant GH10 xylanase has superior saccharification properties, the ordinarily skilled artisan at the time of filing would have been motivated to apply the recombinant T. reesei strain taught by Shibata et al. for hydrolysis/saccharification of rice straw as taught by Abo-State et al. since Shibata et al. teach that the same strain is a superior strain for saccharification of lignocellulose materials wherein Shibata et al. specifically state that GH10 xylanase improves hydrolysis of rice straw. Shibata et al., page 8, left column.  Upon use of the T. reesei strain expressing a recombinant GH10 xylanase to hydrolyze rice straw to produce a spent fermentation broth or hydrolysate and treatment of the same to kill fungal cells using the methods of Huang et al., the resultant spent broth will contain the recombinant GH10 xylanase as recited in claim 6.  Again, claim 6 does not properly depend from claim 1 such that a single embodiment cannot simultaneously read upon both claims 1 and 6.  
Further, in the alternative, upon use of the T. reesei strain expressing a recombinant GH10 xylanase to hydrolyze rice straw to produce a spent fermentation broth or hydrolysate, the fungal cells can be killed/sterilized by autoclaving as taught by Abo-State et al. that produces a non-enzymatic fraction of spent Trichoderma fermentation broth as discussed above wherein such spend fermentation broth is a by-product of a fermentation that produces a recombinant enzyme (i.e. GH10 xylanase, a carbohydrate processing enzyme) and such recombinant enzyme is removed prior to any culturing of Corynebacterium therewith as directly recited in claims 5, 7 and 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or natural product without significantly more. The claim(s) recite(s) recites a genus of small molecules that includes various naturally occurring compounds including lysine and glutamic acid. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claim 15 is directed to a composition of matter.  Claim 15 recites a product-by-process and embodiments of claim 15 are not required to be made by the method of claim 1.  See MPEP 2113.  Regardless, the Corynebacterium recited in claim 1 includes naturally-occurring microorganism that by definition produce naturally-occurring small molecules.  Further, glutamic acid and lysine stated to be embodiments of a small molecule as recited in claim 13 are well-understood to be naturally-occurring compounds.  Since the small molecule of claim 15 is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claim 15 recites no other additional elements other than the genus of small molecules that includes naturally-occurring compounds.  
Regarding Step 2B for claim 1, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Again, claim 15 recites no other additional elements other than the genus of small molecules that includes naturally-occurring compounds.  
The claim is directed towards ineligible subject matter for the reasons stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652